ORDER OF PUBLIC REPRIMAND
Tod D. Megibow, KBA No. 47055, appears pro se and moves this Court to publicly reprimand him for violations of SCR 3.130-1.4(a) and (b). Megibow was admitted to the practice of law in 1979. His bar roster address is Megibow & Edwards, PSC, P.O. Box 1676, Paducah, Kentucky, 42002-1676. The KBA does not object to his motion.
Megibow recites his own facts in this motion. On or about November 2, 2001, he accepted a client from Redman, Oregon who was in a divorce settlement in McCracken County. Beginning that same month, and throughout the representation, Megibow failed to respond to the client’s letters and telephone calls, and cancelled appointments without explanation or apology. The underlying work involved the filing of settlement agreements and property settlements in her divorce. His client filed a bar complaint on April 1, 2003. He eventually resolved all issues in her case in September 2003, even showing that his client’s ex-husband had already begun the payments to her from his pension in April 2002. The facts support a public reprimand.
Megibow has moved to pay all costs involved as well. The KBA purchased a non-refundable airline ticket for the client to appear for a hearing. This agreement was reached before the hearing, so the airline ticket was never used, costing $794.58. The total costs were $811.95.
Upon the facts and charges, it is ORDERED that the motion for public reprimand be granted:
1. Tod D. Megibow is publicly reprimanded for violating SCR 3.130-1.4(a) and (b).
2. Pursuant to SCR 3.450, Megibow is directed to pay all costs associated with these disciplinary proceedings in the amount of $811.95, for which execution may issue from this Court upon finality of this Order.
All concur.
ENTERED: December 16, 2004.
/s/ Joseph E. Lambert CHIEF JUSTICE